United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                       July 25, 2013


                                          Before

                               FRANK H. EASTERBROOK, Chief Judge




No. 12-2511                                             Appeal from the United
                                                        States District Court for the
DEREK REDMOND,                                          Northern District of Illinois,
        Petitioner-Appellee,                            Eastern Division.

        v.
                                                        No. 11 C 8542
MARY REDMOND,                                           Charles R. Norgle, Judge.

        Respondent-Appellant.




                                          Order
    Chief Judge Easterbrook’s dubitante in the slip opinion of this case issued on
July 25, 2013, is amended as follows:
   Page 41, 2nd paragraph, line 4, “order or decision” should be “order of decision”
and on line 6, “custody” should be “guardianship”.